      Case 6:19-cv-00817-KOB-HNJ Document 14 Filed 07/16/20 Page 1 of 2                     FILED
                                                                                    2020 Jul-16 AM 10:56
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION

 JEREMIAH LAWSON DAY,                  )
                                       )
       Plaintiff,                      )
                                       )
 v.                                    )        Case No.: 6:19-cv-00817-KOB-HNJ
                                       )
 WALKER COUNTY               SHERIFF’S )
 DEPARTMENT, et al.,                   )
                                       )
       Defendants.                     )



                           MEMORANDUM OPINION
      The magistrate judge filed a report on June 18, 2020, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b). (Doc. 13). Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen days, the court has received no objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation.               Therefore, in

accordance with 28 U.S.C. § 1915A(b), this action should be dismissed for failure

to state a claim upon which relief can be granted.

      The court will enter a separate Final Order.
Case 6:19-cv-00817-KOB-HNJ Document 14 Filed 07/16/20 Page 2 of 2




DONE and ORDERED this 16th day of July, 2020.




                             ____________________________________
                             KARON OWEN BOWDRE
                             UNITED STATES DISTRICT JUDGE




                                2
